Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/14/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/14/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular:
the rejection of claims under 35 U.S.C. 112(b) and (d) have been withdrawn in view of Applicant’s amendments to the claims.  However, the amended claims are newly rejected under 35 U.S.C. 112(a) and (b); and
the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Harn et al (US 2013/0309317; of record) has been withdrawn in view of Applicant’s amendments to the claims.  However, the amended claims are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shogo et al (JP 2011-084525(A) – based on an attached Machine Translation).
Considering that the previous rejections have been withdrawn, Applicant’s arguments directed against those rejections have been rendered moot.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 and 21-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The response filed 12/14/2021 has introduced NEW MATTER into the claims.  In particular, amended claim 9 is drawn to an adjuvant contained in a preparation “with the proviso that the preparation does not include placental extract”.  Although Applicant indicates that “[s]upport for this limitation is found in the published application U.S. Patent Publication US 2020/0093776, e.g., at paragraphs [0049]-[0050]” (Applicant Arguments, Page 4), no such support can be found.
As such, amended claim 9
Claims 9-13 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As amended, claim 9 (as further limited by claims 10-12 and 21) recites the following:
“An adjuvant comprising a mucosal immunostimulator, wherein the mucosal immunostimulator comprises at least one saturated fatty acid [which is 10-hydroxydecanoic acid (claims 10-12)], 
	
	wherein the adjuvant further comprises a stabilizer; 

wherein the adjuvant is contained in a preparation selected from the group consisting of a liquid preparation, an uncoated pill, a sugar-coated pill, a granule, a tablet, and a capsule; and 
	
wherein the adjuvant is combined with an immunogen [wherein the immunogen is not inactivated (claim 22)]; 
	
	with the proviso that the preparation does not include placental extract.”

As such, claim 9 is clearly drawn to “[a]n adjuvant comprising a mucosal immunostimulator… wherein the adjuvant further comprises a stabilizer” which is contained in a preparation such as a liquid, pill, etc.  That is, the claim explicitly recites that the adjuvant comprises a mucosal immunostimulator and a stabilizer.  
Yet, claim 9 further recites that “the adjuvant is combined with an immunogen” (more specifically, wherein the immunogen is not activated (claim 22)).  It is unclear whether the recitation “wherein the adjuvant [comprising a mucosal immunostimulator and a stabilizer] is combined with an immunogen” is intended to further limit the structure of the claimed adjuvant (i.e., to require the additional presence of an immunogen) or whether the recitation merely defines an intended use of the adjuvant.
Turning to the Specification, Paragraph 0044 states that “[t]he adjuvant of the present invention can be combined with various immunogens to form vaccine preparations.  The vaccine adjuvant and an immunogen may be separated so that they are mixed at the time of administration or separately administered”.  
Based on the Specification, claim 9 is thus understood as being directed to an adjuvant comprising a mucosal immunostimulator and a stabilizer (in the form of a liquid, pill, etc.) with the recitation “wherein the adjuvant is combined with an immunogen” entailing an intended use of the adjuvant (e.g., the adjuvant may be “mixed at the time of administration” or combined “to form vaccine preparations” (Paragraph 0044)).  The fact that claim is specifically directed to “[a]n adjuvant” wherein “the adjuvant is combined with an immunogen” (as opposed to, for example, (a) an adjuvant comprising an immunogen, or (b) a preparation comprising an adjuvant combined with an immunogen) further supports this interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being  by Shogo et al (JP 2011-084525(A) – based on the attached Machine Translation) as evidenced by Barker et al (Nature 183:996-997, 1959; of record) and Schneerson et al (US 5,445,817).
As amended, claim 9 (as further limited by claims 10-12 and 21-22) recites the following:
“An adjuvant comprising a mucosal immunostimulator, wherein the mucosal immunostimulator comprises at least one saturated fatty acid [which is 10-hydroxydecanoic acid (claims 10-12)], 
	
	wherein the adjuvant further comprises a stabilizer; 

claim 21)]; and 
	
wherein the adjuvant is combined with an immunogen [wherein the immunogen is not inactivated (claim 22)]; 
	
	with the proviso that the preparation does not include placental extract.”
 
Claim Interpretation: claim 9 is understood as being directed to an adjuvant comprising a mucosal immunostimulator (most specifically, 10-hydroxydecanoic acid (claims 10-12)) and a stabilizer, in the form of tablet.  As discussed above, the recitation “wherein the adjuvant is combined with an immunogen” (more specifically, wherein the immunogen is not inactivated (claim 22)) entails nothing more than an intended use of the adjuvant, and does not carry patentable weight.  
Basis of the rejection: Shogo et al teach “1 g of royal jelly was added to 99 g of an excipient and mixed, and the mixture was subjected to a tableting machine to obtain a mucosal immunostimulatory agent containing royal jelly as a honeybee product” (Paragraph 0053) wherein the excipient comprises lactose (Paragraph 0052).
As evidenced by Barker et al, 10-hydroxydecanoic acid is present in royal jelly, “the sole food administered by young workers or nurse bees of the common honey bee species Apis mellifica to female larvae destined to become queens” (Page 996, Column 2), which Applicant acknowledges (see Specification at Paragraph 0010: “10-hydroxydecanoic acid is… known as a constituent of royal jelly”).
And, as evidenced by Schneerson et al, lactose is a stabilizer (see Column 14, Lines 32-35: “[i]f desired or necessary, although not mandatory, the conjugate vaccine is administered or formulated with a customary stabilizer such as sorbitol or lactose”).
As such, claims 9-12 and 21-22 
Instant claim 13 is drawn to the adjuvant of claim 9, wherein the mucosal immunostimulator induces differentiation of M cells.
While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claimed process of using is merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (See In re May, 574 F.2d 1082 (CCPA 1978).  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
In the instant case, inducing the differentiation of M cells is merely a property or result of the mucosal immunostimulator 10-hydroxydecanoic acid contained in royal jelly.
Accordingly, instant claim 13 is also anticipated.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611